Citation Nr: 0908214	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board's July 27, 1956, decision severing service connection 
for otitis externa and bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1951 to 
December 1952.  
The motion for reversal or revision of the July 27, 1956, 
Board decision discontinuing service connection for otitis 
externa and bilateral hearing loss comes before the Board of 
Veterans' Appeals (Board) following the receipt of a motion 
from the moving party on September 8, 2008, alleging CUE in 
the July 1956 Board decision.  

The Board notes that while the Board's July 1956 decision did 
not specifically discontinue service connection for bilateral 
hearing loss, the Board did discuss the moving party's 
hearing loss in its review of the relevant evidence and 
analysis.  In addition, following the Board's July 1956 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) implemented the Board's decision by proposing to 
sever service connection for otitis externa and bilateral 
hearing loss.  Therefore, the Board's July 1956 decision 
discontinued service connection for both otitis externa and 
bilateral hearing loss, and both disabilities are addressed 
in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 27, 1956 decision of the Board found that it was 
CUE for a March 1956 rating board decision to reinstate 
entitlement to service connection for otitis externa and 
bilateral hearing loss.  

2.  The Board's July 1956 decision finding CUE in a March 
1956 rating board decision contained a clear error of fact 
that compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.




CONCLUSION OF LAW

The Board's July 27, 1956, decision contained CUE in finding 
CUE in a March 1956 rating decision reinstating entitlement 
to service connection for otitis externa and bilateral 
hearing loss.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA, 
however, does not apply to CUE motions in previous Board 
decisions.  38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1400-20.1411 (2008); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in September 2008. 

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to re-filing under this subpart.  
38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. 
§ 20.1304(b).  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing under this subpart.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as:

A very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).  

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).

For CUE to exist, (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebateable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebateable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In September 2008, the Board accepted a statement from the 
moving party as a motion alleging CUE in a July 27, 1956, 
Board decision finding CUE in the establishment of service 
connection for otitis externa and bilateral hearing loss.  

The moving party's September 2008 pleading meets the general 
requirements for filing a motion for revision under 38 C.F.R. 
§ 20.1404(a) and § 20.1404(b).  As mentioned above, when 
determining whether there was CUE in the July 27, 1956, 
decision, the Board must review the evidence of record at the 
time of the Board decision.  

The moving party was granted service connection for otitis 
externa and bilateral defective hearing in an April 1953 
rating decision with initial noncompensable and 10 percent 
evaluations assigned, respectively, both effective December 
19, 1952.  The RO noted that defective hearing and a right 
mastoidectomy scar were noted on the moving party's October 
1950 service enlistment examination.  

In addition, a March 1953 VA examiner noted that the moving 
party's ear canals were moist on examination and diagnosed 
bilateral external otitis and hearing loss.  

While the basis for service connection is unclear, it appears 
the RO found that the moving party's defective hearing was 
aggravated during service and that chronic otitis externa was 
incurred as a result of active duty service.

In September 1955, the RO reduced the moving party's 
disability evaluation and discontinued his compensation based 
on a July 1955 VA audiological examination and audiogram that 
diagnosed bilateral hightone deafness, otits media, and 
otitis externa.  This action was taken under the provisions 
of VAR 1009(E) pertaining to reductions in evaluations.

In a March 1956 decision, the rating board determined that 
service connection for otitis externa and bilateral deafness 
was proper, as service connection based on aggravation was 
supported by the record.  The rating board noted that the 
evidence indicated that the moving party's in-service acute 
pharyngitis and tonsil infection caused a recurrence of his 
pre-existing ear disability.  

The legal member of the rating board wrote a dissenting 
opinion to the March 1956 decision, arguing that the moving 
party's pre-existing ear condition required a mastoidectomy 
and was therefore of sufficient severity to establish 
chronicity.  The symptoms during service were therefore 
similar recurrences of the pre-existing chronic disability 
and did not establish aggravation.  The decision restored the 
10 percent evaluation for otitis externa.

In a letter, dated April 1956, and received in May 1956, the 
veteran's private physician stated that he had treated the 
moving party in March and April 1950, prior to induction, for 
acute otitis media and provided a mastoidectomy to repair a 
perforated eardrum.  The moving party made a complete and 
uneventful recovery from the procedure and there was no 
further evidence of ear disease prior to his induction into 
active duty service.  The doctor definitively stated that 
prior to entering the military, the moving party's otitis 
media and mastoiditis were acute and not chronic in 
character.  

The March 1956 rating board decision was administratively 
appealed to the Board.  

In a July 1956 decision, the Board described the issues as 
entitlement to continuation of service connection for otitis 
media and otititis externa.  The Board determined that it was 
CUE for the rating board to have granted service connection 
for these conditions.  The Board found that otitis externa 
clearly and unmistakable existed prior to the moving party's 
enlistment in active duty service, and the repeated episodes 
of otitis externa and otitis media during service differed in 
no manner from the symptoms prior to service.  The moving 
party's hearing was normal at discharge and chronic otitis 
externa and otitis media were not aggravated by service.  

The September 1955 rating decision had not severed but only 
reduced the evaluation for otititis media and externa, the 
March 1956 decision only had the effect of restoring 
compensation for that disability.  The rating board member 
who sought Board review was not a member of the panel that 
originally granted service connection.  Hence, it is unclear 
whether the Board had jurisdiction to review the propriety of 
the original grant.  Because the Board finds CUE in the 
Board's decsions to sever service connection, the current 
decision need not decide this question.

The moving party contends that the Board's July 1956 decision 
contains CUE as it was based on a clear error of fact.  

The evidence before the Board at the time of the July 1956 
decision included the moving party's service treatment 
records, reports of VA audiological examinations conducted in 
March 1953 and July 1955, and several letters from the moving 
party's private doctor.   

The law at the time of the Board's July 1956 decision 
provided that a rating board or other adjudicative agency 
could reverse or amend a decision when such reversal or 
amendment was warranted by clear and unmistakable evidence 
shown by the evidence of record at the time the prior 
decision was rendered.  VAR 1009(A) (September 14, 1953).  

With respect to severance of service connection, the evidence 
that may be considered in determining whether the grant was 
CUE, the evidence to be considered includes that created or 
received since the grant.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997).  Because the current version of 38 C.F.R. § 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original grant 
of service connection.  Venturella, supra.  

VA regulations at the time of the July 1956 Board decision 
provided that service connection could be severed based on a 
change of diagnosis as long as an examining physician or 
other proper medical authority certified, in light of all 
accumulated evidence, that a prior diagnosis was not correct.  
VAR 1009(D) (September 14, 1953).

VAR 1009(D) allowed for severance of service connection based 
on CUE in the original grant, including on the basis of a 
change in diagnosis, as long as a medical authority certified 
that the prior diagnosis was incorrect.  Therefore, the law 
in effect at the time of the July 1956 Board decision also 
contemplated the consideration of evidence acquired after the 
original grant of service connection.  

Accordingly, the Board was not limited only to review of the 
evidence of record at the time of the March 1956 rating board 
decision, and should have considered all the evidence of 
record.

The Board's July 1956 decision contains no indication of 
consideration of the April 1956 letter from the moving 
party's private physician.  While it found that the symptoms 
prior to service were the same as those found in service.  
The Board cited no evidence for this proposition, and all the 
evidence of record at the time of its decision was that the 
disability had been quiescent btween the 1950 surgery and the 
in-service treatment beginning in January 1951.

In addition, as pointed out by the veteran's representative, 
the Board erroneously stated that there was no evidence of 
hearing loss at service separation.  No audiolometric testing 
was apparently conducted at the time of the veteran's 
entrance into service, but the examination for service 
separation showed a 60 decibel loss in the right ear at 4000 
Hertz.

The failure of the July 1956 Board decision to consider the 
April 1956 letter from the moving party's physician 
manifestly changed the outcome that would have resulted had 
the correct facts been before the Board.  The Board's 
determination of CUE in the March 1956 rating board decision 
was predicated on a finding that the moving party's chronic 
otitis externa and hearing loss had clearly and unmistakably 
pre-existed service.  This determination was based on the 
notation of defective hearing and a mastoidectomy scar on the 
moving party's October 1950 enlistment examination.  The 
Board concluded that since the moving party's pre-existing 
conditions had been chronic prior to service, the in-service 
recurrences of symptoms were merely a continuation of the 
ongoing disease and were not evidence of aggravation.

However, the April 1956 letter from the moving party's 
private physician states that the moving party's pre-existing 
otitis externa and mastoiditis were merely acute conditions, 
definitively not chronic in nature, and fully resolved prior 
to his enlistment into active service.  The failure of the 
Board to consider this evidence was an outcome determinative 
error, as it was the only medical evidence pertaining to the 
chronicity and severity of the pre-existing ear conditions 
and established that the moving party's previous ear problems 
had been acute in nature. 

In the context of the April 1956 letter, the mastoidectomy 
scar noted at enlistment and the moving party's statements 
during service that he had been previously treated for an 
external ear skin irritation and mastoidectomy in 1950 would 
not have been enough to clearly and unmistakably establish a 
pre-existing chronic condition.  

As the only medical evidence of record pertaining to the 
chronicity of the moving party's ear conditions was against 
the presence of chronic pre-existing disabilities, the Board 
would have had to conclude that the diagnoses of chronic 
otitis externa and otitis media during active duty service 
established aggravation of the previously acute problems.  

Therefore, if the April 1956 letter had been considered by 
the Board at the time of its July 1956 decision, the outcome 
of the decision would have been manifestly different.  The 
evidence would have shown that the moving party's ear 
conditions had been acute prior to service, and the recurrent 
symptoms and diagnoses of chronic otitis media and otits 
externa during service would have established aggravation.  
The Board would have been unable to find CUE in the rating 
board's March 1956 decision and service connection would not 
have been severed.  

The Board's July 1956 decision was therefore CUE as the 
correct facts as they were known at that time were not before 
the Board and the failure to consider these facts was outcome 
determinative.  The Board's decision, therefore, is clearly 
and unmistakably erroneous and the decision must be revised.  
38 C.F.R. § 20.1403(c) (2008).


ORDER

The Board's July 1956 decision severing service connection 
for otitis media and otitis externa was CUE.  To this extent, 
the appeal is allowed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


